Case: 1:19-cv-06676 Document #: 14-1 Filed: 10/15/19 Page 1 of 9 PagelD #:233

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

GRUMPY CAT LIMITED,
Plaintiff,

Vv. Case No.:

THE PARTNERSHIPS AND

UNINCORPORATED ASSOCIATIONS

IDENTIFIED ON SCHEDULE “A”,

Defendants.

 

 

DECLARATION OF BRYAN B BUNDESEN

I, BRYAN B BUNDESEN, declare and state as follows:

I. This declaration is based upon my personal knowledge of the facts stated
herein or on the business records that were made at the time or in the regular course of
business. If called as a witness, I could and would testify to the statements made herein.

2 I am the MANAGING MEMBER of GRUMPY CAT LIMITED and am
knowledgeable about or have access to business records concerning all aspects of the
brand protection operation of GRUMPY CAT LIMITED including, but not limited to,
its trademarks, copyrights, other intellectual property, sales, on-line sales, advertising,
marketing, media coverage, and associated international operations. I make this

declaration from matters within my own knowledge save where otherwise stated.

2 Plaintiff, GRUMPY CAT LIMITED acts as the Sales, Marketing, Design and

Distribution arm of GRUMPY CAT products worldwide.

4, GRUMPY CAT LIMITED is in the business of developing, marketing, selling
Case: 1:19-cv-06676 Document #: 14-1 Filed: 10/15/19 Page 2 of 9 PagelD #:233

and distributing GRUMPY CAT products. GRUMPY CAT was an American Internet
celebrity cat which became an internet sensation after her photo was posted on Reddit on
September 22, 2012. The videos went viral and her popularity has continued to increase.

GRUMPY CAT LIMITED is the official source of GRUMPY CAT products:

https://www.erumpycats.com/shop

 

    

Gr 9 a8 Nto

viome $3199. Hearts

‘seep Proacifine ; FOR

 

 

 

 

 

heat a :
CARE. ue eit.
5. GRUMPY CAT LIMITED is the owner of the following trademark and copyright

registrations for GRUMPY CAT:

Trademark Registration Nos. 4907212, 5516378, 4820434, 4417549, 4672289,

5073528, 4527097, 4930286, and 4907213.

Copyright Registration Nos. WA0001911607, WA0001882406, WVA0001963544,
VA0001996074, VA0002023702, VA0002111353, VA0002134675, VA0001886880,

2
Case: 1:19-cv-06676 Document #: 14-1 Filed: 10/15/19 Page 3 of 9 PageID #:233

VA0001966135, VA0001941449, VA0002008316, VA0001962679, TX0008617793,
VA0001939990, VA0001899887, VA0001901628, VA0001859983, VA0001849042,
VA0001849044, and VA0001849043.

6. The above registrations for GRUMPY CAT are valid, subsisting, and in full
force and effect. True and correct copies of the federal trademark registration certificates
for the above GRUMPY CAT Trademarks are attached hereto as Exhibit 1.

7. The GRUMPY CAT Trademarks are distinctive and identify the merchandise as

goods from GRUMPY CAT LIMITED

8. The GRUMPY CAT Trademarks have been continuously used and never
abandoned.
9. GRUMPY CAT LIMITED has expended substantial time, money, and other

resources in developing, advertising, and otherwise promoting the GRUMPY CAT
Trademarks. As a result, products associated with the GRUMPY CAT Trademarks are
recognized and exclusively associated by consumers, the public, and the trade as
being products sourced from GRUMPY CAT LIMITED

10. The success of the GRUMPY CAT brand has resulted in its significant
counterfeiting. Consequently, GRUMPY CAT LIMITED is implementing an anti-
counterfeiting program and is investigating suspicious websites and online
marketplace listings identified through external vendors in proactive Internet
sweeps. GRUMPY CAT LIMITED has identified numerous domain names linked to
fully interactive websites and marketplace listings on platforms such as iOffer and
Aliexpress, including the fully interactive commercial Internet stores operating under
the Defendant Domain Names and/or the Online Marketplace Accounts identified in
Schedule A which is attached to the Complaint (collectively, the "Defendant Internet

3
Case: 1:19-cv-06676 Document #: 14-1 Filed: 10/15/19 Page 4 of 9 PageID #:233

Stores"), which were offering for sale, selling, and importing counterfeit products in
connection with counterfeit versions of GRUMPY CAT LIMITED’s federally
registered GRUMPY CAT Trademarks (the "Counterfeit GRUMPY CAT Products") to
consumers in this Judicial District and throughout the United States. Despite

GRUMPY CAT LIMITED’s enforcement efforts online, Defendants have persisted in
creating the Defendant Internet Stores.

II. We perform, supervise, and/or direct investigations related to Internet-based
infringement of the GRUMPY CAT Trademarks. Our investigation shows that
Defendants are using the Defendant Internet Stores to sell Counterfeit GRUMPY CAT
Products from foreign countries such as China to consumers in the U.S. and elsewhere.
We, or someone working under our direction, analyzed each of the Defendant Internet
Stores and determined that Counterfeit GRUMPY CAT Products were being offered for
sale to the United States, including Illinois. This conclusion was reached through visual
inspection of the products listed for sale on the website, the price at which the
Counterfeit GRUMPY CAT Products were offered for sale, other features commonly
associated with websites selling counterfeit products, because Defendants offered
shipping to the United States, including Illinois, and because Defendants and their
websites do not conduct business with GRUMPY CAT LIMITED and do not have the
right or authority to use the GRUMPY CAT Trademarks for any reason. True and
correct copies of screenshot printouts showing the active Defendant Internet Stores
reviewed are attached as Exhibit 2.

12, Upon information and belief, Defendants facilitate sales by designing the
Defendant Internet Stores so that they appear to unknowing consumers to be
authorized online retailers, outlet stores or wholesalers selling genuine GRUMPY

4
Case: 1:19-cv-06676 Document #: 14-1 Filed: 10/15/19 Page 5 of 9 PagelD #:233

CAT Products. Many of the Defendant Internet Stores look sophisticated and accept
payment in U.S. dollars via credit cards, Western Union, Amazon and PayPal. The
Defendant Internet Stores often include images and design elements that make it very
difficult for consumers to distinguish such counterfeit sites from an authorized
website. Defendants further perpetuate the illusion of legitimacy by offering "live
24/7" customer service and using indicia of authenticity and security that consumers
have come to associate with authorized retailers, including the McAfee® Security,
VeriSign®, Visa®, MasterCard®, and PayPal® logos. GRUMPY CAT LIMITED has
not licensed or authorized Defendants to use its GRUMPY CAT Trademarks, and none
of the Defendants are authorized retailers of genuine GRUMPY CAT Products.

13. Upon information and belief, Defendants also deceive unknowing consumers
by using the GRUMPY CAT Trademarks without authorization within the content,
text, and/or meta tags of their web sites in order to attract various search engines
crawling the Internet looking for websites relevant to consumer searches for

GRUMPY CAT Products. Additionally, upon information and belief, Defendants use
other unauthorized search engine optimization (SEO) tactics and social media
spamming so that the Defendant Internet Stores listings show up at or near the top of
relevant search results and misdirect consumers searching for genuine GRUMPY CAT
Products. Further, Defendants utilize similar illegitimate SEO tactics to propel new
domain names to the top of search results after others are shut down.

14, Defendants often go to great lengths to conceal their identities and often use
multiple fictitious names and addresses to register and operate their massive network of
Defendant Internet Stores. Other Defendant Domain Names often use privacy services

that conceal the owners' identity and contact information. Upon information and belief,

5
Case: 1:19-cv-06676 Document #: 14-1 Filed: 10/15/19 Page 6 of 9 PageID #:233

Defendants regularly create new websites and online marketplace accounts on various
platforms using the identities listed in Schedule A to the Complaint, as well as other
unknown fictitious names and addresses. Such Defendant Internet Store registration
patterns are one of many common tactics used by the Defendants to conceal their
identities, the full scope and interworking of their counterfeiting operation, and to avoid
being shut down.

15. Even though Defendants operate under multiple fictitious names, there are
numerous similarities among the Defendant Internet Stores. For example, many of the
Defendant websites have virtually identical layouts, even though different aliases were
used to register the respective domain names. In addition, Counterfeit GRUMPY CAT
Products for sale in the Defendant Internet Stores bear similar irregularities and indicia
of being counterfeit to one another, suggesting that the Counterfeit GRUMPY CAT
Products were manufactured by and come from a common source and that, upon
information and belief, Defendants are interrelated. The Defendant Internet Stores also
include other notable common features, including use of the same domain name
registration patterns, unique shopping cart platforms, accepted payment methods,
check-out methods, meta data, illegitimate SEO tactics, HADJL user- defined
variables, domain redirection, lack of contact information, identically or similarly
priced similar hosting services, similar name servers, and the use of the same text and
images.

16. In addition to operating under multiple fictitious names, Defendants in this
case and defendants in other similar cases against online counterfeiters use a variety

of other common tactics to evade enforcement efforts. For example, counterfeiters
Case: 1:19-cv-06676 Document #: 14-1 Filed: 10/15/19 Page 7 of 9 PagelD #:233

like Defendants will often register new domain names or online marketplace accounts
under new aliases once they receive notice of a lawsuit. Counterfeiters also often
move website hosting to rogue servers located outside the United States once notice of
a lawsuit is received. Rogue servers are notorious for ignoring take down demands
sent by brand owners. Counterfeiters also typically ship products in small quantities
via international mail to minimize detection by U.S. Customs and Border Protection.
Li, Counterfeiters such as Defendants typically operate multiple credit card
merchant accounts as well as Amazon and PayPal accounts behind layers of payment
gateways so that they can continue operation in spite of GRUMPY CAT LIMITED's
enforcement efforts. Upon information and belief, Defendants maintain off-shore bank
accounts and regularly move funds from their PayPal accounts to off-shore bank
accounts outside the jurisdiction of this Court.

18. Monetary damages alone cannot adequately compensate GRUMPY CAT
LIMITED for ongoing infringement because monetary damages fail to address the loss
of control of and damage to GRUMPY CAT LIMITED's reputation and goodwill.
Furthermore, monetary damages are difficult, if not impossible, to completely ascertain
due to the inability to fully quantify the monetary damage caused to GRUMPY CAT

LIMITED's reputation and goodwill by acts of infringement.

19, GRUMPY CAT LIMITED's goodwill and reputation are irreparably damaged
when the GRUMPY CAT Trademarks are used on goods not authorized, produced, or
manufactured by GRUMPY CAT LIMITED. Moreover, consumer brand confidence is
damaged, which can result in a loss of future sales and market share. The extent of harm

to GRUMPY CAT LIMITED 's reputation and goodwill and the possible diversion of
Case: 1:19-cv-06676 Document #: 14-1 Filed: 10/15/19 Page 8 of 9 PageID #:233

customers due to loss in brand confidence are largely unquantifiable.

20. GRUMPY CAT LIMITED is further irreparably harmed by the unauthorized
use of the GRUMPY CAT Trademarks because counterfeiters take away GRUMPY
CAT LIMITED's ability to control the nature and quality of products used with the
GRUMPY CAT Trademarks. Loss of quality control over goods using the GRUMPY
CAT Trademarks and, in turn, loss of control over our reputation is neither calculable
nor precisely compensable.

The sale of Counterfeit GRUMPY CAT Products using the GRUMPY CAT
Trademarks also causes consumer confusion, which weakens GRUMPY CAT
LIMITED's brand recognition and reputation. Consumers who mistakenly believe
that the Counterfeit GRUMPY CAT Products they have purchased originated from
GRUMPY CAT LIMITED will come to believe that GRUMPY CAT LIMITED
offers low-quality products. Inferior quality products will result in increased
skepticism and hesitance in consumers presented with genuine GRUMPY CAT
Products, resulting in a loss or undermining of GRUMPY CAT LIMITED's reputation
and goodwill. Counterfeit GRUMPY CAT LIMITED Products, primarily coming
from China can be extremely dangerous and present alarming safety hazards to
children.

21. GRUMPY CAT LIMITED is further irreparably damaged due to a loss in
exclusivity. The GRUMPY CAT Products are meant to be exclusive. GRUMPY CAT
LIMITED's extensive marketing and distribution of GRUMPY CAT Products are aimed
at growing and sustaining sales of GRUMPY CAT Products. The GRUMPY CAT

Trademarks are distinctive and signify to consumers that the products originate from
Case: 1:19-cv-06676 Document #: 14-1 Filed: 10/15/19 Page 9 of 9 PageID #:233

GRUMPY CAT LIMITED and are manufactured to GRUMPY CAT LIMITED's high
quality standards. When counterfeiters use the GRUMPY CAT Trademarks on goods
without GRUMPY CAT LIMITED's authorization, the exclusivity of GRUMPY CAT
LIMITED's products, as well as GRUMPY CAT LIMITED's reputation, are damaged
and eroded, resulting in a loss of unquantifiable future sales.

22. GRUMPY CAT LIMITED will suffer immediate and irreparable injury, loss,
or damage if an ex parte Temporary Restraining Order is not issued in accordance with
Federal Rule of Civil Procedure 65(b)(1).

I declare under penalty of perjury that the foregoing is true and correct.

Executed on October |, 2019

wy Bora % Bundor
